Citation Nr: 0033625	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  95-02 676A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a urologic 
disorder, including a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1943 to March 1946.

In April 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's claims for service connection for a back 
disorder, ulcers, and a urologic/kidney disorder.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  There initially was some uncertainty of whether he 
had timely appealed these claims to the Board, but a hearing 
officer at the RO adjudicated that issue, determined in 
September 1997 that he had, and reinstated the appeal 
concerning these claims.  Later, after conducting 
a preliminary review of the record, the Board remanded the 
case to the RO in June 1998 for further development and 
consideration.  The RO since has continued to deny the claims 
and has returned the case to the Board for further appellate 
consideration.


FINDING OF FACT

There is no probative medical nexus evidence of record 
causally or otherwise etiologically linking any of the 
current disability involving the veteran's back, ulcers, or 
genito-urinary system, to his service in the military-
including any injury that he may have sustained in 1945.



CONCLUSIONS OF LAW

1.  The veteran's current back disorder was not incurred in 
or aggravated by service, and the arthritis in his back also 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The veteran's ulcers were not incurred in or aggravated 
by service, and the peptic ulcers also may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

3.  The veteran's current urologic disorder, including his 
kidney disorder, was not incurred in or aggravated by 
service, and any calculi of his kidney, bladder or 
gallbladder also may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis, peptic ulcers, and 
calculi of the kidney, bladder or gallbladder, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.


If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran alleges that he injured his back during service 
in late 1945 when a 3,000 pound box containing cans of fire 
retardant accidentally fell on him.  He says the incident 
occurred during the tailend of torrential rain caused by a 
typhoon and that others in his supply squad that, at the 
time, was stationed on the beach at Ieshema, used a truck 
with a wench to remove the box off of him.  He also alleges 
that he sustained severe bruising of his legs, groin area 
(prostate), and neck, as well as other injuries to his right 
hip and right clavicle or shoulder joint.  He claims that, 
since he did not have a doctor in his outfit, a corpsman 
nearby patched him up and gave him "narcotic pain 
killers"-which he later became addicted to along with 
alcohol-and that his addiction continued for several ensuing 
years.  He further alleges that his pain persisted after the 
incident, that he could only walk with a great deal of 
effort, and most times requiring some aid, and that when 
finally treated by a doctor at an Army hospital several days 
later, the doctor misdiagnosed the bruising in the groin area 
as gonorrhea.  The veteran alleges that, after returning to 
the United States in February 1946, he again complained about 
his severe back problem but was told that if his complaints 
persisted, he would be sent to the Naval Hospital in 
San Diego, California, for further clinical evaluation and 
workup, which in turn would inordinately delay his discharge 
from the military by several more months (anywhere from 9 to 
12).  So as a result of what he considered to be coercion, 
he elected, instead, to proceed with the processing of his 
discharge without further complaints, and his service in the 
military subsequently ended much earlier in March 1946.

As to his life after service, the veteran alleges that he 
went to the VA Medical Center (VAMC) in Los Angeles, 
California, shortly after his discharge, to apply for 
disability-along with approximately 100,000 other recently 
discharged veterans, and that he waited around there for 
about 2-1/2 weeks but never got to see anyone other than a 
nurse concerning his claim.  So he says that he left there 
and returned to his hometown of Winona, Mississippi, and a 
few days later went on to Memphis, Tennessee, to visit his 
brother, who was in medical school.  He says that, while 
there, when walking across a street to a restaurant, his back 
suddenly popped ("snapped"), causing him to fall backwards 
and fracture his skull ("concussion").  He claims that he 
was unable to walk after the incident, so he was taken to 
Baptist Hospital in Memphis for treatment of his injuries, 
where doctors discovered that he was paralyzed from the waist 
down.  He says that when he woke up he was in traction and 
that he remained in the hospital for several more weeks, only 
regaining partial use of his legs.  He says that he 
eventually went to live with his aunt and uncle in Melbourne, 
Arkansas, during his convalescence, and that one of his 
nurses at Baptist Hospital, who also was from Melbourne and a 
friend of his aunt, drove him from Memphis to Melbourne-but 
unfortunately was killed along with another nurse who 
accompanied her, in or near Harrisburg, Arkansas, while they 
were returning from the trip.

The veteran alleges that he continued to convalesce at his 
aunt and uncle's home for quite some time, that a young lady 
voluntarily assisted with his care while there, who he later 
married in September 1946, and that she continued to help him 
with his chronic back problem for several more years until 
their divorce.  The veteran says that he also received 
treatment on various occasions during those years 
from several different doctors-for not only his recurring 
back problem but also his severe peptic ulcers and urologic 
(kidney) disorder, which also are due to his service in the 
military, and that all of these conditions at issue continued 
to persist for many more years even after he remarried.  He 
claims that his second wife also helped him care for these 
conditions, up until their divorce after 23 years 
of marriage, but that his doctors only prescribed medication 
and back braces, to no avail.  He further claims that he 
tried again in about 1970 to establish service connection for 
these conditions, but was unable to because of his inability 
to travel from his home in Redfield, Arkansas, and due to the 
expense involved and the overall bureaucracy inherent in the 
VA adjudication process.

The veteran's service medical and personnel records do not 
contain any indication whatsoever that he sustained any of 
the injuries alleged while on active duty in the military.  
His service medical records do indicate, however, that he 
received unsuccessful treatment with Penicillin therapy in 
July 1945 for non-venereal, mild urethritis of undetermined 
etiology-which his doctors initially suspected was acute 
gonorrhea but later ruled that out.  After the Penicillin did 
not resolve his symptoms over the course of 2 days, his 
doctors changed his medication to Sulfathiazole, and a 5-day 
trial of it resulted in moderate improvement in his status, 
to the point that the urethral discharge was only "very 
scant."  Nevertheless, when he returned to duty, his doctors 
recommended that he receive weekly
follow-up treatment on an outpatient basis, including 
eventually undergoing studies of his prostate to determine 
whether he had prostatitis.  The prostate studies were 
conducted in August and October 1945 and were negative, 
although when seen 4 days later in October 1945 in a genito-
urinary (GU) clinic, there continued to be some visible 
evidence of pus cells.  But when later examined in March 1946 
for separation from service, there was no further clinical 
evidence of any of the conditions at issue, and the veteran 
also did not have any complaints at all of relevant symptoms.  
In fact, the examining physician specifically indicated 
after evaluating the veteran's GU system that his "prostrate 
(sic) [was] normal," and that there was "no urethral 
discharge following [a] massage" of it.  There also was no 
objective clinical evidence of any sort of back disorder or 
impairment, or any signs of peptic ulcer disease, and the 
examining physician further certified that the veteran did 
not require either treatment or hospitalization at that time.

To compensate for the absence of any medical or other 
evidence from service substantiating that he had injured his 
back or experienced symptoms referable to it, the veteran 
submitted a statement in February 1995 from his brother 
attesting that he recalled the veteran telling him of that 
injury shortly after re-injuring his back after service while 
visiting him in Memphis.  The veteran also submitted another 
statement in February 1995 from his aunt, a registered nurse, 
attesting that he stayed at her house in Melbourne after 
being discharged from Baptist Hospital in Memphis following 
the back injury after service, and that he remained there 
under her care (since she could administer his medication and 
help him with his physical therapy) until he got married, at 
which time his wife assumed those responsibilities.  The aunt 
also attested that the veteran received treatment from 
several different doctors during those years immediately 
subsequent to his discharge from the military because he 
continued to have problems with his back and the other 
residuals of the injury involving his neck and right 
shoulder, as well as still other treatment for recurring 
problems with his ulcers and addiction to alcohol and 
prescription drugs.  The aunt did not mention or otherwise 
refer to any further difficulties with urologic or kidney 
impairment, including due to urethritis or prostatitis.

In an effort to assist the veteran in fully developing the 
evidence pertinent to his claims, the RO has attempted on 
numerous occasions to obtain additional medical or other 
records concerning his purported treatment during the years 
immediately after his discharge from the military, and 
ongoing to the present-as a means of showing "continuity of 
symptomatology" following service.  But the RO's efforts 
mostly have been unsuccessful, including the additional 
attempts the RO made after the Board remanded this appeal in 
June 1998 partly for this reason.  And even the veteran, 
himself, has acknowledged at various times during the course 
of his appeal, both prior and subsequent to the remand, that 
there is no way of obtaining most of the records in question 
because the physicians who treated him since have died 
or their records destroyed, or the veteran simply cannot 
remember their names, the dates of treatment, or the places 
where it occurred because that was so long ago.  See, e.g., a 
February 1995 statement from the veteran, which the RO 
accepted as his timely substantive appeal, and November and 
December 1998 reports of contact.  See also another statement 
from the veteran, which the RO received in December 1998, a 
more recent report of contact dated in March 1999, the 
transcript of his hearing in January 2000, and an additional 
statement submitted in May 2000.

Setting aside for the moment the statements from the 
veteran's brother and aunt, the medical evidence currently of 
record indicates the veteran initially received relevant 
treatment after service in December 1967, when he was seen at 
the Baptist Medical Center in Little Rock, Arkansas (not in 
Memphis, Tennessee), for complaints of pain in his neck and 
arm.  But that was more than 21 years after his service in 
the military had ended and well beyond the one-year 
presumptive period after service.  Moreover, a history taken 
at the time of his admission indicated that he had sustained 
intercurrent injuries to his back and neck about 18 months 
earlier in an automobile accident, and that he had 
experienced pain in his neck ever since and more recently had 
developed a severe, burning, aching, and most uncomfortable 
pain in his right shoulder, right arm, and forearm-extending 
down into his hand.  He also said that he had experienced 
some difficulty with his low back since the automobile 
accident and, at times, radicular pain into both of his hips.  
He went on to indicate that he also had experienced weakness 
in his right upper extremity and clumsiness and general 
disability and discomfort to the point that he was unable to 
do all of his chores.  After undergoing further clinical 
evaluation and workup, including X-rays, his doctors 
diagnosed cervical nerve root compression.

There have been several additional diagnoses worth noting on 
various more recent occasions during the years since, 
beginning in 1993, in the course of the veteran being 
clinically evaluated and treated at VA hospitals.  The 
medical records of that treatment and evaluation show such 
additional significant diagnoses as benign prostatic 
hypertrophy (BPH), lobulations ("masses") on the right 
kidney, back strain, lumbar facet syndrome with radiculopathy 
on the right side, adhesive capsulitis of the right shoulder 
with biceps tendonitis and degenerative arthritis of the 
shoulder joint, partial ankylosis (loss of range of motion) 
of the right shoulder, cervical/lumbar degenerative 
arthropathy and spondylitis, peptic ulcer disease (PUD), 
gastro-esophageal hiatal hernia, duodenal diverticulum, 
hematuria, kidney disease of an undetermined type, and 
probable organic brain syndrome (possibly secondary to 
alcohol abuse).  See, e.g., the report of a July 1993 
hospitalization, a September 1993 VA compensation 
examination, records pertaining to treatment received in 
outpatient clinics on various occasions during 1993 and 1994, 
the report of a March 1997 VA compensation examination, and a 
December 1997 statement from a private physician.

Because of the uncertainty of exactly which, if any, of the 
conditions alluded to above were attributable to the 
veteran's service in the military, the Board directed in the 
June 1998 remand that the veteran undergo a specialist GU 
examination, an orthopedic examination, and a gastro-
intestinal (GI) examination to obtain medical opinions 
concerning this dispositive issue.  And after conducting 
those diagnostic evaluations in December 1998 and February 
1999, none of the examining physicians ultimately concluded 
that any of the conditions at issue was a residual of the 
veteran's service in the military-including any injury that 
he may have sustained during service in 1945 in the manner 
alleged.  Consequently, although those examiners confirmed 
that he has current disability related to most of those 
conditions, by way of their diagnoses, they did not in turn 
link the current disability to service-which is a 
prerequisite to granting service connection.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

As the medical basis for his opinion, the VA orthopedic 
physician emphasized in the report of his December 1998 
evaluation the absence of any medical evidence whatsoever in 
service of either symptoms or treatment for the injuries the 
veteran alleges that he sustained in 1945 to his back, etc.  
And with that in mind, particularly given the severity of 
those purported injuries, the VA orthopedic examiner went on 
to note that this should be the source of logic, and that a 
person subjected to such an accident in service in all 
likelihood would have, at some point in time during service-
regardless of the environment-actually required treatment 
and subsequent convalescence; but the examiner pointed out, 
there is no such medical evidence of this here.  Also, in 
referring to the alleged back injury after service, which the 
veteran says occurred while he was visiting his brother 
in Memphis, the VA orthopedic examiner doubted that a 
condition so serious that would produce a paralysis or loss 
of muscle control of the degree claimed would have resolved 
enough to allow the veteran to enter the work force and 
become productive, which other records show that he did.  
Lastly, the VA orthopedic examiner indicated that he did not 
believe that an isolated incident of trauma in service could 
produce the clinical pattern demonstrated by the veteran in 
1998, which, instead, was a nonspecific etiology and 
represented "a gradual relentless degenerative arthritic 
condition of the axial skeleton" that was "not consistent 
with 'the previous injury and treatment as described by the 
veteran."'  The VA orthopedic examiner further indicated 
that he premised this conclusion on both the anatomical and 
physical findings of record, and based on a review of the 
veteran's pertinent medical history and circumstances.

The VA GU examiner made similar conclusions, albeit slightly 
less definitive, in the report of his February 1999 
evaluation.  He indicated that, although the veteran had a 
history of voiding dysfunction and acute urinary retention, 
it was difficult to delineate the etiology of this, but there 
was "no evidence of urethral stricture disease suggestive of 
trauma" in 1945.  Furthermore, the VA GU examiner indicated 
the veteran's somewhat enlarged prostate was possibly due to 
a number of different factors unrelated to his service in the 
military-namely, his age (noting that he was "an elderly 
gentleman")-and that it was difficult to say whether his 
bladder outlet obstruction was simply due to his BPH as a 
normal consequence of aging, or possibly due to other 
etiologies, including neurologic causes due to his history of 
spinal disc injury, or possibly due to myogenic failure from 
chronic obstruction as a cause of his acute urinary 
retention.  Therefore, as a result of all of this, the VA GU 
examiner could not link any of the current disability to the 
alleged injury in service in 1945.  He indicated, however, 
that the veteran would be undergoing urodynamics studies for 
further clinical workup-to assess whether he had a 
neurogenic bladder or if his urinary retention was secondary 
to bladder outlet obstruction.

The veteran subsequently underwent the urodynamics studies in 
May 1999, and the results showed that he had essentially 
normal pressure in his bladder, but little or no flow.  
However, that still was not causally related to his service 
in the military, so there continues to be no medical basis 
for service connecting that disability.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
Even the medical records of the veteran's BPH surgery in 
June 1999 do not link any of his current urologic or kidney 
disability to service, nor do any of the records of the 
treatment that he subsequently received in the VA outpatient 
clinic on other later occasions during 1999.

The February 1995 statements from the veteran's aunt and 
brother are insufficient to link any of the conditions at 
issue to service, including the alleged injury in 1945, 
because the brother is a layman and, therefore, does not have 
the necessary medical expertise or training to give a 
competent opinion on the determinative issue of medical 
causation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Hasty v. Brown, 13 Vet. App. 230 
(1999).  The same is true of the veteran since he is a 
layman, too, and the picture that he submitted in December 
1999 of himself (wearing a bandage on his face) and others in 
his company does not, in turn, indicate that he injured his 
back and the other areas of his body in the manner alleged-
particularly since he is standing upright in the picture and 
does not appear to have bandages on any of the other areas of 
his body that are at issue.  But aside from that, even were 
the Board to assume, for the sake of argument, that he did 
sustain such an injury in service, there still is no 
probative medical evidence of record linking any of the 
current problems with his back to that trauma.  Also, 
although the veteran's aunt indicated that she is a 
registered nurse, that still does not-in and of itself-
qualify her to give a competent opinion either on the 
determinative issue of medical causation, particularly since 
there are other far more probative medical opinions of record 
to the contrary, including from the VA orthopedist who is a 
specialist in the subject matter at hand.  See, e.g., Black 
v. Brown, 10 Vet. App. 279, 284 (1997).  Thus, even giving 
the statements and hearing testimony from the veteran, his 
brother, and his aunt the maximum amount of probative weight 
is not sufficient to grant the claims.

In deciding whether any of the conditions at issue is a 
residual of the veteran's service in the military, as opposed 
to other unrelated causes, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, to the extent that some of the medical and 
other records on file contain a self-reported history of 
relevant symptoms dating back to service, that evidence also 
is not sufficient to grant the claims because a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  This is especially true where, as here, there is no 
medical evidence of "continuity of symptomatology" 
following the veteran's discharge from service-much less 
medical evidence etiologically linking any of his current 
disability to the alleged post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).

Lastly, since the veteran does not allege that he sustained 
any of the injuries at issue in combat, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply.  
But the Board notes additionally, however, that even if they 
did, this still would not obviate the need for him to submit 
competent medical evidence linking his current disabilities 
to service.  Cf. Kessel v. West, 13 Vet. App. 9 (1999).

Inasmuch as the preponderance of the evidence is against the 
veteran's claims,
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a back disorder is 
denied.

The claim for service connection for ulcers is denied.

The claim for service connection for a urologic disorder, 
inclusive of a kidney disorder, is denied.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

